DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 and 13-19 remain pending. Claims 1, 6, 9-10, 13-14, and 17-18 have been amended. Claims 12 and 20 have been cancelled. Claims 21-22 have been added. 
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Brisnehan on 06/15/2022.
The application has been amended as follows: 

Claim 6. (Currently Amended) A method comprising: 
determining a perceived trajectory associated with an object in an environment; 
determining an amount by which to modify the perceived trajectory; 
determining a plurality of perturbed trajectories [[perturbed trajectory]] by modifying a parameter of the perceived trajectory by the amount; 
receiving a trajectory associated with a vehicle in the environment; 
determining, based at least in part on a first perturbed trajectory of the plurality of perturbed trajectories [[the perturbed trajectory]] and the trajectory, a likelihood of collision between the object and the vehicle; 
determining, based at least in part on the likelihood of collision, an action for the vehicle; and 
controlling operation of the vehicle based at least in part on the action.

Claim 7. (Currently Amended) The method of claim 6, [[wherein determining the perturbed trajectory comprises determining a plurality of perturbed trajectories,]] the method further comprising: 
determining, based at least in part on the plurality of perturbed trajectories and the trajectory, a number of potential collisions between the vehicle and the object; 
determining that the number of potential collisions meets or exceeds a threshold number; and 
determining, further based at least in part on the number of potential collisions, the action for the vehicle.

Claim 11. (Currently Amended) The method of claim 6, further comprising: 
determining a probability associated with the first perturbed trajectory; 
altering, based at least in part on the probability, the likelihood of collision; and 
determining, further based at least in part on the probability, the action for the vehicle.

Claim 13. (Currently Amended) The method of claim 6, further comprising receiving state data associated with the object, wherein the state data is based at least in part on sensor data captured by a sensor of the vehicle, and wherein the state data comprises acceleration data associated with the object and a steering angle rate associated with the object, and 
wherein determining the first perturbed trajectory comprises varying one or more of the acceleration data or the steering angle rate [[, based at least in part on a perturbation parameter]].

Claim 14. (Currently Amended) One or more non-transitory computer-readable media storing instructions executable by a processor, wherein the instructions, when executed, cause the processor to perform operations comprising: 
determining a perceived trajectory associated with an object in an environment; 
determining an amount by which to modify the perceived trajectory; 
determining a plurality of perturbed trajectories [[perturbed trajectory]] by modifying a parameter of the perceived trajectory by the amount; 
receiving a trajectory associated with a vehicle in the environment; 
determining, based at least in part on a first perturbed trajectory of the plurality of perturbed trajectories [the perturbed trajectory] and the trajectory, a likelihood of collision between the object and the vehicle;  
determining, based at least in part on the likelihood of collision, an action for the vehicle; and 
controlling operation of the vehicle based at least in part on the action.

Claim 15. (Currently Amended) The one or more non-transitory computer-readable media of claim 14, [wherein determining the perturbed trajectory comprises determining a plurality of perturbed trajectories,] the operations further comprising: 
determining, based at least in part on the plurality of perturbed trajectories and the trajectory, a number of potential collisions between the vehicle and the object; 
determining that the number of potential collisions meets or exceeds a threshold number; and 
determining, further based at least in part on the number of potential collisions, the action for the vehicle.

Claim 19. (Currently Amended) The one or more non-transitory computer-readable media of claim 14, the operations further comprising: 
determining a probability associated with the first perturbed trajectory; 
altering, based at least in part on the probability, the likelihood of collision; and 
determining, further based at least in part on the probability, the action for the vehicle.

Claim 22. (Currently Amended) The method of claim 21, further comprising determining a second perturbed trajectory, wherein: 
determining the first perturbed trajectory comprises increasing the parameter of the perceived trajectory by the amount; and 
determining the second perturbed trajectory comprises decreasing the parameter of the perceived trajectory by the amount.

Allowable Subject Matter
Claims 1-11, 13-19, and 21-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art (Lan) teaches receiving state data of the environment of a vehicle. The art teaches generating a plurality of perturbed trajectories of objects in the environment and determining any potential collisions with the vehicle’s trajectory. The art, however, fails to teach all the limitations of claims 1, 6, and 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664